946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory MARSHALL, Plaintiff-Appellant,v.Edward A. BROWN, Detective, Homicide, Sharon May, DonaldSteinhice, Defendants-Appellees.Gregory MARSHALL, Plaintiff-Appellant,v.Sharon MAY, Robert Feinberg, Assistant Federal PublicDefender, Kurt Schmoke, Mayor, Defendants-Appellees.Gregory MARSHALL, Plaintiff-Appellant,v.David ROSS, Judge, William Donald Schaefer, Sharon May,Sewall Smith, Defendants-Appellees.
Nos. 91-7089 to 91-7091.
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1991.Decided Oct. 3, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-91-693-JFM, CA-91-718-JFM, CA-91-790-JFM, CA-91-746-JFM, CA-91-747-JFM)
Gregory Marshall, appellant pro se.
D.Md.
AFFIRMED.
OPINION
PER CURIAM:


1
Gregory Marshall appeals from the district court's orders denying relief under 42 U.S.C. § 1983.   Our review of the records and the district court's opinions discloses that these appeals are without merit.   Accordingly, we affirm on the reasoning of the district court.   Marshall v. Brown, CA-91-693-JFM (D.Md. Mar. 27, 1991);  Marshall v. May, CA-91-718-JFM;  CA-91-790-JFM (D.Md. Mar. 27, 1991);  Marshall v. Ross, CA-91-746-JFM, CA-91-747-JFM (D.Md. Mar. 30, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.   Marshall's motions to amend his appeals are granted to the extent that the arguments raised in those motions have been considered in the disposition of these appeals.


2
AFFIRMED.